         Case 2:18-cv-00219-JCM-BNW Document 30
                                             29 Filed 12/29/20
                                                      12/23/20 Page 1 of 2
                                                                         3




 1   EUGENE G. IREDALE: SBN 75292        BENJAMIN C. DURHAM, ESQ.
     JULIA YOO: SBN 231163               Nevada Bar No. 7684
 2   GRACE JUN: SBN 287973               601 S 10th St.
 3   IREDALE & YOO, APC                  Las Vegas, Nevada 89101
     105 West F Street, Fourth Floor     TEL: (702) 631-6111
 4   San Diego, CA 92101-6036
 5   TEL: (619) 233-1525
 6   FAX: (619) 233-3221

 7
 8                     UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
 9
10 GHASSAN HOUBOUS BOUARI,             CASE NO. 18-CV-00219-JCM-PAL
11
              Plaintiff,               UNOPPOSED MOTION FOR LEAVE
12                                     TO FILE FIRST AMENDED
13 v.                                  COMPLAINT
14 CHARLES RO; DENNIS LAO;
15 DOE INDIVIDUALS 1-20,
16
               Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
          Case 2:18-cv-00219-JCM-BNW Document 30
                                              29 Filed 12/29/20
                                                       12/23/20 Page 2 of 2
                                                                          3




 1         Plaintiff Ghassan Housbous, through his attorneys, Benjamin C. Durham
 2   and Eugene Iredale, moves for leave to file the first amended complaint. The first
 3   amended complaint is in response to the government’s 12(b)(6) motion to dismiss
 4   the Bivens causes of action. The Plaintiff has elected not to proceed on two of the
 5   original four Bivens causes of action originally alleged: the Bivens claims for Equal
 6   Protection and Due Process Violation (originally denominated Count II) and for
 7   Unlawful Search and Seizure of Property and Belongings (originally denominated
 8   Count III). The Bivens claims for Malicious Prosection and Fabrication of
 9   Evidence (originally Count I) and Unlawful Seizure of the Person (originally
10   Count IV) have been converted to a single cause of action which specifies the
11   Constitutional harm (seizure and detention without probable cause) accomplished
12   through the means of fabrication of evidence and malicious prosecution. Counsel
13   for the defendants, Siegmund Fuchs, has been consulted and has no opposition to
14   this motion.
15         Plaintiff files this amended complaint in lieu of an opposition to the 12(b)(6)
16   motion.
17
18
19                                            Respectfully Submitted,
20                                            IREDALE AND YOO, APC
21   Dated: December 23, 2020                 s/ Eugene Iredale
22                                            EUGENE IREDALE
                                              Attorney for Plaintiff
23                                            Ghassan Houbous Bouari
24                                      ORDER
25
     IT IS ORDERED that plaintiff's motion is GRANTED as unopposed. LR 7-2(d). The
26   Clerk of Court is kindly directed to detach and separately docket plaintiff's complaint
     (ECF No. 29-1).                                IT IS SO ORDERED
27
28                                                   DATED: 12:16 pm, December 29, 2020


                                                -1
                                                     BRENDA WEKSLER
                                                     UNITED STATES MAGISTRATE JUDGE
